     Case 3:21-cv-00103-MMD-CLB Document 49 Filed 07/23/21 Page 1 of 2



1

2

3                             UNITED STATES DISTRICT COURT
4                                    DISTRICT OF NEVADA
5                                               ***
6    BARTELL RANCH LLC, et al.,                       Case No. 3:21-cv-00080-MMD-CLB
7                                      Plaintiffs,
            v.
8
     ESTER M. MCCULLOUGH, et al,
9
                                    Defendants.
10                                                              and related case
11   WESTERN WATERSHEDS PROJECT, et
     al.,                                             Case No. 3:21-cv-00103-MMD-CLB
12
                                       Plaintiffs,        ORDER TO SHOW CAUSE
13          v.
14   BUREAU OF LAND MANAGEMENT OF
     THE U.S. DEPARTMENT OF THE
15   INTERIOR, et al.,
16                                  Defendants.
17

18         Both of these cases challenge the Bureau of Land Management of the United

19   States Department of the Interior’s decision to approve the Thacker Pass Lithium Mine

20   Project under the Administrative Procedure Act, 5 U.S.C. §§ 701-706, the Federal Land

21   Policy Management Act of 1976, 43 U.S.C. §§ 1701, et seq., and the National

22   Environmental Policy Act, 42 U.S.C. §§ 4321, et. seq., and seek to enjoin the construction

23   of the mine. Moreover, all parties to these cases recognize they are related, and the

24   “Federal Defendants and Lithium Nevada believe that, as both cases challenge the same

25   decision under the same statutes, these cases should be consolidated for the remaining

26   proceedings.” Western Watersheds, Case No. 3:21-cv-00103-MMD-CLB, ECF No. 28 at

27   4 (D. Nev. Jun. 21, 2021). And LR 42-1(b) allows the Court to consolidate cases. The

28   Court tentatively finds that consolidation of these two cases is appropriate under
     Case 3:21-cv-00103-MMD-CLB Document 49 Filed 07/23/21 Page 2 of 2



1     LR 42-1(b).
2           It is therefore ordered that all parties to both of these cases must show cause, in
3    writing, why these two cases should not be consolidated for all purposes.
4           It is further ordered that the parties’ responses to this order to show cause may be
5    no longer than 10 pages.
6           It is further ordered that all parties must file their responses to this order to show
7    cause by July 30, 2021, though the Court encourages the parties to file their responses
8    sooner if they do not object to consolidation.
9           DATED THIS 23rd Day of July 2021.
10

11
                                               MIRANDA M. DU
12                                             CHIEF UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
